Exhibit 10.2

NONDISCLOSURE AND INTELLECTUAL PROPERTY PROTECTION AGREEMENT

This Agreement (the “Agreement”) is made as of September 28, 2015 (the
“Effective Date”), by and between Voltari Operating Corp. a Delaware corporation
with its principal place of business at 601 West 26th Street, Suite 415, New
York, NY 10001 (“Company”) and the undersigned employee or prospective employee
of Company (“Employee”). Company and Employee are each sometimes referred to
herein as a “Party” and collectively as the “Parties.”

In consideration of the employment of the Employee by the Company, the
disclosure of Confidential Information to Employee by the Company, and of the
mutual representations, warranties, covenants and agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

1. “Confidential Information” means any and all tangible and intangible
information (whether written or otherwise recorded or oral) of the Company that
(a) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy; or (b) that the Company designates as confidential or that, given
the nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) nonpublic information relating to the Company’s
technology, customers, business plans, promotional and marketing activities,
finances and other business affairs, and (ii) third- party information that the
Company is obligated to keep confidential. Confidential Information also
includes any of the above mentioned items that are developed or created by
Employee during his/her employment with Company, and all Company Intellectual
Property.

2. Notwithstanding the above, the term “Confidential Information” shall not
include any information that is either:

(a) readily discernible from publicly-available products or literature; or

(b) approved for disclosure by prior written permission of an executive officer
of Company.

3. All Confidential Information furnished to Employee will be used solely in
connection with performing Employee’s duties to the Company, will not be
discussed with other persons without Company’s express written authorization,
will not be used in any way directly or indirectly except in furtherance of the
Company’s business, and will be kept confidential by Employee.

4. Employee may disclose Confidential Information as required to comply with
binding orders of governmental entities that have jurisdiction over it or as
otherwise required by law, provided that Employee (i) gives the Company
reasonable written notice to allow the Company to seek a protective order or
other appropriate remedy (except to the extent Employee’s compliance with the
foregoing would cause it to violate a court order or other legal requirement),
(ii) discloses only such information as is required by the governmental entity
or otherwise required by law, and (iii) and best efforts to obtain confidential
treatment for any Confidential Information so disclosed. Nothing in this policy
prohibits Employee from reporting any possible violations of federal law or
regulation to any government agency or entity, including but not limited to the
Department



--------------------------------------------------------------------------------

of Justice and the Securities and Exchange Commission, or making any other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee is not required to notify the Company that he/she will
make or have made such reports or disclosure(s).

5. If Company so requests at any time, Employee will return promptly to Company
all copies, extracts, or other reproductions in whole or in part of the
Confidential Information in the possession of Employee. All Documents (defined
to include not only paper documents but also data stored in computer memory, or
on microfilm, microfiche, magnetic tape, disk or other medium, e-mails and any
soft documents) that Employee prepares in connection with his/her duties as an
employee of the Company, and all Confidential Information that may be given to
him/her in the course of his/her employment, are and shall remain the sole
property of the Company. Except as necessary in the performance of Employee’s
duties, all Documents (including copies of Documents) containing Confidential
Information shall be and remain in the Company’s sole possession on the
Company’s premises and shall not be copied or removed from the Company’s
premises. Upon termination of his/her employment with the Company, Employee
shall return to the Company all Documents, including all copies thereof, in
Employee’s possession or control.

6. Employee understands and acknowledges that Company is not and will not be
making any representation or warranty, express or implied, as to the accuracy or
completeness of any furnished Confidential Information, and Company does not and
will not have any liability to Employee or any- other person resulting from any
reliance upon or use of, or otherwise with respect to, any furnished
Confidential Information.

7. Employee shall notify Company immediately upon discovery of any unauthorized
disclosure of Confidential Information, use of Confidential Information other
than as permitted hereunder, or any other breach of this Agreement. Employee
will cooperate with Company in every reasonable way to help Company regain
possession of its Confidential Information and prevent further unauthorized use.

8. All Confidential Information shall remain the exclusive property of Company.
Company retains all rights and remedies afforded it under patent, copyright,
trade secret, trademark, and any other applicable laws of the United States and
the states thereof or any applicable foreign countries, including, without
limitation, any laws designed to protect proprietary or confidential
information. This Agreement does not grant to Employee any express or implied
right to any of Company’s Intellectual Property.

9. Intellectual Property.

(a) “Intellectual Property” means any invention, modification, discovery,
design, development, improvement, process, software program, work of authorship,
documentation, formula, data, design, technique, know-how. trade secret, idea or
other intellectual property right whatsoever or any interest therein, whether or
not patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection.

(b) Employee agrees to promptly disclose and describe to Company all
Intellectual Property that Employee may solely or jointly conceive, create,
discover, develop, or reduce to practice during the period of undersigned’s
employment with Company (i) that relate at the time of conception, development
or reduction to practice to Company’s business or actual or demonstrably
anticipated research or development, (ii) that were developed, in whole or in
part, on Company’s time or with the use of any of Company’s equipment, supplies,
facilities or Confidential Information, or (iii)



--------------------------------------------------------------------------------

that result from any work Employee performed for Company (“Company Intellectual
Property”). All Company Intellectual Property and the benefits thereof are the
exclusive property of Company and its assigns, as works made for hire or
otherwise. Employee hereby assigns to Company all rights Employee may have or
may acquire in the Company Intellectual Property without further compensation
and shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Company. The Employee also waives and agrees never to assert
any moral rights the Employee may have in any Company Intellectual Property,
even after termination of the Employee’s work for the Company.

(c) Employee recognizes that Intellectual Property relating to his/her
activities while working for Company and conceived or made by him/her, alone or
with others, within one year after termination of his/her employment, may have
been conceived or made in significant part while employed by Company.
Accordingly, Employee agrees that such Intellectual Property Rights shall be
presumed to have been conceived during his/her employment with Company and arc
to be assigned to Company as Company Intellectual Property unless and until
Employee has established the contrary. Employee agrees to disclose promptly in
writing to Company all Intellectual Property made or conceived by him/her for
one (1) year after his/her employment terminates, whether or not he/she believes
such Intellectual Property is subject to this Agreement, to permit a
determination by Company as to whether or not the Intellectual Property should
be the property of Company. Any such information will be received in confidence
by Company.

(d) Employee agrees to perform, during and after his/her employment, all acts
deemed necessary or desirable by Company to permit and assist it, at its
expense, in perfecting and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in the registration and enforcement of applicable patents and
copyrights or other legal proceedings.

(e) In the event that Company is unable for any reason whatsoever to secure
Employee’s signature to any lawful and necessary document required to apply for
or execute any patent, copyright or other applications with respect to any
Company Intellectual Property (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), Employee hereby
irrevocably appoints Company and its duly authorized officers and agents as
his/her agents and attorneys-in-fact to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by Employee.

10. Restrictive Covenants.

(a) During his/her employment with the Company, Employee will not participate,
directly or indirectly, as a partner, officer, director, stockholder,
consultant, employee, agent, independent contractor or otherwise, in any
business that is directly or indirectly competitive with the business of the
Company. This restriction includes, without limitation, a prohibition against
Employee soliciting or attempting to solicit, directly or indirectly, any person
or entity who is a customer or prospect of the Company or provides goods or
services to the Company for the purpose of inducing the person or entity to
cancel, reduce, or replace services with the Company or otherwise restrict their
business with the Company. Notwithstanding the foregoing, Employee may hold up
to five percent (5%) of the issued and outstanding publicly traded securities of
any company without being deemed in violation of this restriction.

(b) Employee further covenants and agrees that, for two (2) years after the
termination of his/her employment with the Company, by either party and
regardless of reason, Employee will not solicit or attempt to solicit, directly
or indirectly, any person or entity who, during Employee’s employment with the
Company, was a customer of the Company and with whom Employee served or had
contact relating to the Company’s operations; and/or provided goods or services
to the Company upon which the Company relied in the development of its product
or services and with whom Employee had contact relating to the Company’s
operation’s. Such solicitation or attempted solicitation is prohibited under
this covenant if the purpose of such solicitation or attempted solicitation is
for the inducement of the person or entity to cancel, reduce, or replace
services obtained through the Company or otherwise restrict their business with
the Company.



--------------------------------------------------------------------------------

11. Employee shall not make, use or permit to be used any Company Property
otherwise than for the benefit of the Company. The term “Company Property” shall
include all notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, software code, data, computers, cellular
telephones, pagers, credit and/or calling cards, keys, access cards,
documentation or other materials of any nature and in any form, whether written,
printed, electronic or in digital format or otherwise, relating to any matter
within the scope of the Company’s business or concerning any of its dealings or
affairs and any other Company property in Employee’s possession, custody or
control. Employee acknowledges and agrees that all Company Property shall be and
remain the sole and exclusive property of the Company. Immediately upon the
termination of Employee’s employment with the Company, or at such earlier time
as the Company may request, Employee shall deliver all Company Property in
Employee’s possession or control, and all copies thereof, to the Company.

12. Employee represents and warrants to Company that, except as disclosed on
Exhibit A attached hereto, Employee’s employment by Company is not prohibited or
restricted in any way by any noncompetition, nondisclosure or other agreement.
To the extent that Employee possesses any non- public information relating to
any previous employer. Employee covenants that Employee will not (i) disclose
any such information to Company or any of its employees or affiliates, or
(ii) use any such information in any way in the course of Employee’s employment
with Company.

13. Employee further acknowledges that:

(a) irreparable injury and damage will result from unauthorized disclosure of
Confidential Information and from uses of Confidential Information other than in
pursuance of the Business Purpose;

(b) monetary damages may not be sufficient remedy for unauthorized disclosure of
Confidential Information; and

(c) Company shall be entitled, without waiving any additional rights or remedies
available to it at law, in equity, or by statute, to such injunctive or
equitable relief as may be deemed proper by a court of competent jurisdiction.



--------------------------------------------------------------------------------

14. Employee agrees to indemnify, defend, and hold harmless Company from and
against any claim, loss, liability, damage or expense, including but not limited
to Company’s reasonable attorneys’ fees, arising out of or connected with any
breach of this Agreement by Employee.

15. The Employee understands that Company’s offer of employment is for no
definite term and that the Employee’s employment is terminable at will by the
Employee or Company at any time, with or without cause. Employee acknowledges
and agrees that the restrictions and obligations in this Agreement are separate
from and independent of any employment agreement that may be executed between
Employee and the Company and that termination of employment shall not, under any
circumstances, terminate, invalidate or limit Employee’s obligations under this
Agreement.

16. This Agreement shall be construed in accordance with and controlled by the
laws of the State of New York, without regard to its or any other jurisdiction’s
laws governing conflicts of law.

17. All agreements and covenants contained herein are severable, and if any of
them shall be held to be invalid by a competent court, this Agreement shall be
interpreted as if such invalid agreement or covenant were not contained herein.
Subject to the foregoing, all terms and conditions of this Agreement will be
deemed enforceable to the fullest extent permissible under applicable law, and,
when necessary, the court is requested to reform any and all terms or conditions
to give them such effect.

18. All obligations created by this Agreement shall survive any change or
termination of the Parties’ employment relationship, if one exists or arises.

19. This Agreement may be assigned by Company in the event of any sale of its
business as a going concern. This Agreement will inure to the benefit of and be
binding upon the Parties and their successors and assigns.

20. The provisions of this Agreement constitute the entire Agreement between
Employee and Company regarding the subject matter hereof, which Agreement cannot
be varied except by writing signed by both parties. Notwithstanding the
foregoing, in the event that the Company and Employee has entered into a written
employment agreement containing terms materially different from the terms
hereof, the terms most favorable to the Company shall control unless the parties
expressly refer to this section and specify their intent to override it.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day first written above.

 

VOLTARI OPERATING CORP.     EMPLOYEE By:  

/s/ John Breeman

   

/s/ Kenneth Goldmann

Name:  

John Breeman

    Name:  

Kenneth Goldmann

Title:  

Chief Financial Officer

     



--------------------------------------------------------------------------------

EXHIBIT A

NONCOMPETITION AGREEMENTS

The undersigned Employee hereby certifies that Employee is not bound by any
noncompetition or similar agreements except those listed below, if any:

NONE.

Complete executed copies of all agreements listed above have been provided to
Company for review.

 

/s/ Kenneth Goldmann

Employee Date:  

9/28/2015